Order issued December            , 2012




                                                In The
                                   Tourt rif Apptals
                         JITiftI1 Bistrirt of &txas at Dallas
                                          No. 05-11-01189-CV


        JOHN PRIDE, INDIVIDUALLY AND PHAREALE INVESTMENTS, INC.,
               AS REGISTERED AGENT OF JOHN PRIDE, Appellants
                                                  V.
               MARLISA WILLIAMS AND MORRIS WILLIAMS, Appellees


                                              ORDER

       By letter dated November 28, 2011, the briefing deadlines in this appeal were suspended

pending a determination of whether this Court had jurisdiction over the appeal. After concluding

the judgment was interlocutory, we abated the appeal to permit the trial court to dispose of pending

claims and modify the judgment so as to make it final. On October 1, 2012, after a supplemental

clerk's record was filed containing a copy of the trial court's modified judgment, we reinstated the

appeal, but failed to reset the briefing deadlines. While appellants have filed their brief on the

merits, appellees have not. Accordingly, we ORDER appellees to file their brief within thirty days

of the date of this order. No extensions will be granted absent exigent circumstances.